Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment filed on 12/15/2021 has been entered. The applicant has amended the claims. Amendments overcome the prior claim objection to the claims and the objection is withdrawn. Grounds for allowance are set forth below. 

Claims 1-4 and 7-10 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5-6 and 11-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest pieces of prior art are (a) Takeda et al. (US-20180230582-A1, hereinafter Takeda) and (b) Kariya et al. (US-20090308504-A1, hereinafter Kariya).

Regarding the instant claims with respect to Takeda, Takeda teaches steel plate ([0001]) used in automobiles ([0002]) made by a process of hot rolling, coiling, first annealing, second annealing and then cooling ([0154]-[0158]). Takeda further teaches a broad composition range ([0031]) which encompasses the claimed ranges of C, Mn, N, and Cr; overlaps the claimed ranges of Si, and Fe and impurities; has the same S as the claimed range; and is within the claimed ranges of P, and Al. The Al of Takeda meets the sol. Al limitation. 
Takeda further teaches that the steel plates contain ferrite and carbides including cementite ([0021]) which meets the microstructural phase present limitation. Takeda further 
In the table below are summarized the instant claim and the Takeda broad range limitations. 

Instant Claim 1
Takeda Broad Range
Composition (wt.%):
C
0.10 to 0.33
0.10 to 0.40
Si
0.15 to 0.35
0.01 to 0.30
Mn
0.5 to 0.9
0.30 to 1.00
P
0.03 or less
0.020 or less
S
0.010 or less
0.010 or less
Al
0.10 or less
0.001 to 0.10
N
0.0065 or less
0.020 or less
Ni
0.20 to 0.5
0.1 or less
Cr
0.90 to 1.5
0.50 to 2.00
Fe and inevitable impurities 
Balance
Balance
Microstructure: 
Ferrite
contains
contains
Cementite
contains
contains
Cementite density
0.25 grains/µm2
---
Properties:
Hardness (HV)
110 to 160
100 to 180
Total elongation (%)
40 or more
---


Takeda teaches a process of making the steel sheet ([0032]) which overlaps that of the instant specification ([0015]).
However, Takeda teaches a Ni content of 0.1 wt.% or less and that if the Ni content is over 0.10 wt.%, the number ratio of carbides at the grain boundaries falls and that the cold forgeability falls ([0102]-[0104]), which is outside the claimed Ni range.

 instant claims with respect to Kariya, Kariya teaches a hot rolled steel sheet excellent in fine blanking performance ([0020]). Kariya teaches a broad steel sheet composition ([0048]-[0062]) which overlaps the claimed composition. Kariya further teaches that the steel sheet has a structure in which ferrite and cementite account for 95% or more in terms of a volume ratio ([0064]) and that when the ferrite average grain size exceeds 10 µm, the elongation exceeds 45% ([0047]) which meet the microstructure containing ferrite and cementite, and the elongation limitations of the instant claims.
In the table below are summarized the instant claim and the Kariya broad range limitations. 

Instant Claim 1
Kariya Broad Range
Composition (wt.%):
C
0.10 to 0.33
0.1 to 0.5
Si
0.15 to 0.35
not more than 0.5
Mn
0.5 to 0.9
from 0.2 to 1.5
P
0.03 or less
not more than 0.03
S
0.010 or less
not more than 0.02
Al
0.10 or less
not more than 0.1
N
0.0065 or less
not more than 0.01
Ni
0.20 to 0.5
not more than 3.5
Cr
0.90 to 1.5
not more than 3.5
Fe and inevitable impurities 
Balance
Balance
Microstructure: 
Ferrite
contains
contains
Cementite
contains
contains
Cementite density
0.25 grains/µm2
---
Properties:
Hardness (HV)
110 to 160
---
Total elongation (%)
40 or more
45 or more


However, Kariya is silent on a cementite density and a hardness measurement. The instant specification teaches that hardness and the cementite density are linked ([0045]) and 
The Kariya processing only has a single annealing step post winding of annealing 600 to 720 °C for 8 hr or more ([0081]-[0082]). 
The Kariya post coiling annealing processing is different from the instant specification. Since the processing is different it would be nonobvious to assume that the claimed cementite density nor hardness would be present in the steel sheet of Kariya. 

Furthermore, it would be not be obvious to combine the processing of Takeda with the steel compositions of Kariya since Takeda is for forgings and Kariya is for fine blanks.
With regards to the closest prior art of Kariya and Takeda, when taken as a whole, the evidence of nonobviousness out weights that of obviousness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           /CHRISTOPHER S KESSLER/Examiner, Art Unit 1734